DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the inclusion of legal phraseology (e.g., “means for” throughout).  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 10,097,410.  Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the instant claims is anticipated by the patented claims.  For example, compare instant claim 1 with patented claim 1:

1. A method to scale a number of virtual machines executing an application deployed in a computing environment, the method comprising:
	1. An apparatus to scale a number of virtual machines executing an application deployed in a computing environment, the apparatus comprising:
	determining, by executing an instruction with a hardware processor, if a duration threshold has been satisfied by a duration elapsed since resource utilization of the application in the computing environment satisfied a first threshold; and
	means for determining if a duration threshold has been satisfied by a duration elapsed since resource utilization of the application in the computing environment satisfied a first threshold;
	in response to determining that the duration satisfies the duration threshold:
		setting, by executing an instruction with the hardware processor, a scaling status of a first virtual machine deployed in the computing environment, the first virtual machine executing a first component of the application, the scaling status of the first virtual machine indicating a change in a number of virtual machines executing the first component;
	means for setting, in response to the determination that the duration satisfies the duration threshold, a scaling status of a first virtual machine deployed in the computing environment, the first virtual machine executing a first component of the application, the scaling status of the first virtual machine indicating a change in a number of virtual machines executing the first component;
		identifying, by executing an instruction with the hardware processor, an information dependency of a second virtual machine on information from the first virtual machine, the second virtual machine executing a second component of the application, the information dependency representing that a task of the second component is performed after a task of the first component, the information dependency to indicate that the first virtual machine is dependent on the second virtual machine and the first virtual machine is to provide information to the second virtual machine, the information dependency to indicate that the second virtual machine is dependent on the first virtual machine and the second virtual machine is to obtain information from the first virtual machine; and
	means for identifying an information dependency of a second virtual machine on information from the first virtual machine, the second virtual machine executing a second component of the application, the information dependency representing that a task of the second component is performed after a task of the first component, the information dependency to indicate that the first virtual machine is dependent on the second virtual machine and the first virtual machine is to provide the information to the second virtual machine, the information dependency to indicate that the second virtual machine is dependent on the first virtual machine and the second virtual machine is to obtain the information from the first virtual machine; and
		updating, by executing an instruction with the hardware processor, the information dependency of the second virtual machine on the information from the first virtual machine in configuration information associated with the second virtual machine based on the scaling status of the first virtual machine, the information dependency in the configuration information including a reference to the first virtual machine.
	 means for updating the information dependency of the second virtual machine on the information from the first virtual machine in configuration information associated with the second virtual machine based on the scaling status of the first virtual machine, the information dependency in the configuration information including a reference to the first virtual machine.


	Instant independent claims 10 and 14 recite a subset of limitations recited in instant claim 1, and are also anticipated by the patented claims.  Instant dependent claims 2-9, 11-13, and 15-20 are also anticipated by the patented dependent claims.  Accordingly, claims 1-20 are rejected.

Claims 10-13 and claims 14-17 recite substantially the same invention.  Applicant is advised that should claims 10-17 be found allowable, claims 10-17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 1-20 recite an apparatus comprising “means” modified by functional language.  Therefore, claims 1-20 are being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the information dependency in configuration information" in line 16.  There is insufficient antecedent basis for this limitation in the claim, as while the claim previously recites “an information dependency” (line 7), the claim does not previously recite such an “information dependency” in any “configuration information”.  Therefore, reference to “the information dependency in configuration information” is unclear.  Claims 11-13 are rejected as depending from claim 10 and under the same rationale.

Claim 14 recites the limitation "the information dependency in the configuration information" in line 16.  There is insufficient antecedent basis for this limitation in the claim, as while the claim previously recites “an information dependency” (line 7), the claim does not previously recite such an “information dependency” in any “configuration information”, nor does the claim previously recite any “configuration information”.  Therefore, reference to “the information dependency in the configuration information” and “the configuration information” is unclear.  Claims 15-20 are rejected as depending from claim 14 and under the same rationale.  It is noted that "the configuration information" is referred to again in claim 18, line 1, and claim 20, line 3.

Claim 1 recites “means for determining…” (line 3), “means for setting…” (line 6), “means for identifying…” (line 11), and “means for updating…” (line 20).  Claim 10 recites “means for setting…” (line 3), “means for identifying…” (line 7), and “means for updating…” (line 15).  Claim 14 recites “means for setting…” (line 3), “means for identifying…” (line 7), and “means for updating…” (line 15).  These limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions.  Each of the claimed means are disclosed in the Specification in terms of their associated claimed function being performed by the following elements:  “deployment monitor” (i.e., means for determining, ¶[0050]), “dependents identifier”  (i.e., means for identifying, ¶[0053]), “updater” (i.e., means for updating, ¶[0054]), and “resources handler” (i.e., means for setting, ¶[0059]).  However, none of the above elements are known structural terms, and are not clearly linked to structure in the disclosure.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Claims 2-9, 11-13, and 15-20 are rejected as depending from claims 1, 10, and 14, respectively, and under the same rationale.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Allowable Subject Matter
Claims 1-20 are objected to as being allowable if amended to overcome the above rejections under 35 U.S.C. 112, and upon the filing of a proper Terminal Disclaimer to overcome the above double patenting rejection.

The following is a statement of reasons for the indication of allowable subject matter:

The prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0071]-[0076], Fig. 5 and 6, and recited in independent claims 1, 10, and 14, in particular comprising:
means for setting a scaling status of a first virtual machine included in an application deployed in a computing environment, the first virtual machine to execute a first component of the application, the scaling status of the first virtual machine to indicate a change in a number of virtual machines executing the first component;
means for identifying an information dependency of a second virtual machine on information from the first virtual machine, the second virtual machine to execute a second component of the application, the information dependency representing that an operation of the second component is performed after an operation of the first component, the information dependency to indicate that the first virtual machine is dependent on the second virtual machine and the first virtual machine is to provide the information to the second virtual machine, the information dependency to indicate that the second virtual machine is to obtain the information from the first virtual machine; and
means for updating the information dependency based on the scaling status of the first virtual machine, the information dependency in configuration information including a reference to the first virtual machine (claim 10, emphasis added; similarly recited in claims 1 and 14).

	These limitations, in conjunction with the other limitations of the independent claims, are allowable over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Masuda et al. (U.S. Pat. App. Pub. 2013/0275975) disclosed a hypervisor configuration table storing virtual machine deployment statuses.

Zou (U.S. Pat. App. Pub. 2017/0046189) disclosed determining whether to perform a VM scaling operation based on the status of a VM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441